Case 5:15-cv-00007-TBR-LLK Document 232 Filed 03/22/19 Page 1 of 5 PageID #: 3053




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

     MARK PFEIFER, Administrator of the              )
     Estate of James Kenneth Embry, Deceased,        )
                                                     )
                  PLAINTIFF,                         )
                                                     )
     v.                                              )      Case No. 5:15-CV-007-TBR
                                                     )
     CORRECTCARE-INTEGRATED                          )
     HEALTH, INC., et al.                            )
                                                     )
                  DEFENDANTS.                        )

                        PLAINTIFF’S LIST OF TRIAL EXHIBITS


      Ex. #   Description                                        Bates No.
      1.      Critical Incident Review (signed, unredacted)      CIR000001-23
      2.      Critical Incident Review (unsigned, unredacted)    CCIH 1702-1723
      3.      KDOC Mortality Review                              CCIH 161-162
      4.      Death Certificate
      5.      Medical Examiner’s Report                          CCIH 165-175
      6.      Medical / Psychological Notes from 12/4/13 until
              death
      7.      Special Management Unit Activity Logs              CCIH 1686-1693
              11/24/13-1/13/14
      8.      Investigators Timeline 11/29/13-1/13/14            CCIH 176-178
      9.      Management Team Meeting Minutes 12/19/13           CCIH 1731-1734
              and 1/09/14
      10.     Medication List – Start and End Dates              CCIH 180-181
      11.     Medication Administration Record -- 1/01/13-       CCIH 182-191
              1/31/14 (nothing prescribed Aug-Nov)
      12.     Records related to discontinuation of Embry's
              meds
      13.     Position Descriptions -- CCIH -- (APRN, CNA,       CCIH 1866-1874
              LPN and RN)
      14.     Staffing Patterns
      15.     Standing Order—Hunger Strike                       CCIH 1750
      16.     Policy KCHC B-08 (revision effective 10-25-12) -   Plaintiff 1360-1361
              - Management of Inmate Hunger Strikes
      17.     Policy KCHC-A-19 (effective 10/25/12) --           Plaintiff 7617
              Special Management Health Status
Case 5:15-cv-00007-TBR-LLK Document 232 Filed 03/22/19 Page 2 of 5 PageID #: 3054




     18.     Policy KSP-12-02-10 (effective 12/1/13) --          Plaintiff 1412-1416
             Psychiatric and Psychological Services Team
     19.     Policy KSP-13-01-01 (effective 1/6/06) --           Plaintiff 1425-1430
             Pharmacy Procedures
     20.     Policy KSP-13-02-01 (effective 1/6/06) -- Health    Plaintiff 1421-1424
             Services
     21.     Policy KSP-13-02-04 (effective 1/6/06) -- Levels    Plaintiff 1418-1420
             of Care and Staff Training
     22.     Policy KSP-13-02-09 (effective 12/1/13) --          Plaintiff 1402-1405
             Psychiatric and Psychological Services
     23.     Policy KDOC-10.2 (effective 8/20/13) -- Special     CCIH 573-590
             Management Inmates
     24.     Western Baptist Hospital Records 7-10-12 (listing   CCIH35, 34, 33, 32
             many psychiatric problems)
     25.     Investigator's Photos of Embry                      CCIH1645, 1648,
                                                                 1633, 1634, 1623,
                                                                 1617
     26.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
             James Embry, Part 1
     27.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
             James Embry, Part 2
     28.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
             James Embry, Part 3
     29.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
             James Embry, Part 4
     30.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
             James Embry, Part 5
     31.     Video: Pfeifer v. CCIH, et al. 2555 1-13-14,
             James Embry, Part 6
     32.     Video: Pfeifer v. CCIH, et al. 2561 11-12 left
             embry.avi
     33.     Video: Pfeifer v. CCIH, et al. 2561 11-12 left
             embry_2.avi
     34.     Video: Pfeifer v. CCIH, et al. 2561 11-12 left
             embry_3.avi
     35.     Wilkinson Time Card                                 CCIH1969-1974
     36.     AP Questions & Responses                            Note: Was Depo Ex.
                                                                 38
     37.           Embry -- Legislative Record Oct 2014          Note: Was Depo Ex.
                                                                 39
     38.     Hiland Personnel File                               Note: Was Depo Ex.
                                                                 40
     39.     Letter to AG from LaDonna Thompson, 3-24-14         Note: Was Depo Ex.
                                                                 41
     40.     Hunger Strike Protocol Revised 3-25-14              Note: Was Depo Ex.
                                                                 42


                                              2
Case 5:15-cv-00007-TBR-LLK Document 232 Filed 03/22/19 Page 3 of 5 PageID #: 3055




     41.     News briefs from around Kentucky at 158 am           Note: Was Depo Ex.
             EDT                                                  43
     42.     Officials stand by as inmate starves                 Note: Was Depo Ex.
                                                                  44
     43.     Timeline of events in fatal prison hunger strike     Note: Was Depo Ex.
                                                                  45
     44.     Wake-up call in inmates death Prison officials let   Note: Was Depo Ex.
             man starve himself                                   46
     45.     Williams v Simpson – Order Denying Motion for        Note: Was Depo Ex.
             Summary Judgment                                     47
     46.     Williams v. Simpson Complaint                        Note: Was Depo Ex.
                                                                  48
     47.     Hiland depo excerpts in Warfield                     Note: Was Depo Ex.
                                                                  49
     48.     Information Report from Josh Patton                  CCIH1738-39
     49.     Critical Incident Review Recommendation              00000006-8
     50.     Email from Doug Crall to Aaron Smith, RE:            Note: Was Depo Ex.
             CIRT, 2-24-14                                        53
     51.     KSP Org Charts                                       Note: Was Depo Ex.
                                                                  60
     52.     Letter from Embry to Dr. Crall Complaining           CCIH801-03
             about Hiland, Madden and Gresham AND Crall's
             Response -- 6/24/12
     53.     All Lab Results Report                               CCIH195-99
     54.     All Vital Signs Report                               CCIH193-94
     55.     Embry Physical Exam                                  CCIH100-04
     56.     Extraordinary Occurrence Report -- 01/13/14          CCIH505-08
             (Embry's Death)
     57.     Extraordinary Occurrence Report -- 12/10/13          CCIH736-38
     58.     Extraordinary Occurrence Report -- 12/11/13          CCIH730-32
     59.     Extraordinary Occurrence Report -- 12/20/13          CCIH733-35
     60.     Hunger Strike and Multiple Hunger Strike             CCIH1694-98
             Checklist
     61.     Hunger/Dehydration Strike -- Action Plan AND         CCIH1724-30
             Hunger Strike Liquid and Food Intake Log
             (revised 7/11/14)
     62.     Investigator’s Photos (FULL SET)                     CCIH1617-58
     63.     KSP Information Reports -- 1/13/14                   CCIH1738-49
     64.     LifeNetReports (AED) -- Case Report,                 CCIH719-28
             Continuous Summary, Test Log Report, Event
             Log
     65.     Log of Embry's Bed Assignments                       CCIH1604
     66.     Log of Embry's External Movements                    CCIH1599
     67.     Memo -- 1/15/14 -- Hunger Strike                     Plaintiff_001355-56
     68.     Memo -- 2/6/14 -- Hunger Strike Procedures           Plaintiff_001357-58



                                                3
Case 5:15-cv-00007-TBR-LLK Document 232 Filed 03/22/19 Page 4 of 5 PageID #: 3056




     69.     Memo -- 3/03/14 -- Action Plan in Response to       CCIH1699-1701
             Critical Incident Review
     70.     Memo -- 3/26/14 -- Action Plan Response G to        CCIH643-46
             the Critical Incident Review
     71.     Memo -- 3/26/14 -- Action Plan Response H to        CCIH647-49
             the Critical Incident Review
     72.     Memo -- 3/26/14 -- Action Plan Response J to        CCIH650-61
             Critical Incident Review
     73.     Memo -- 5/11/07 -- Procedures for inmates on        CCIH1735
             hunger strike
     74.     Memo -- 8/27/14 -- Segregation Inmate Food and      Plaintiff_001359
             Drink Refusal Supervision Protocol
     75.     Segregation Detention Orders -- 11/29/13 and        CCIH704-05
             1/10/14
             Any Exhibit Listed by Defendants and Not
             Objected to by Plaintiff

                                     Respectfully submitted,

                                     /s/Robert M. Blakemore
                                     Daniel Smolen
                                     danielsmolen@ssrok.com
                                     Robert M. Blakemore
                                     bobblakemore@ssrok.com
                                     Smolen & Roytman, PLLC
                                     701 South Cincinnati Avenue
                                     Tulsa, OK 74119
                                     Phone: (918) 585-2667
                                     Fax: (918) 585-2669

                                     Gregory A. Belzley
                                     gbelzley@aol.com
                                     Camille A. Bathurst
                                     camillebathurst@aol.com
                                     BelzleyBathurst Attorneys
                                     P.O. Box 278
                                     Prospect, KY 40059
                                     502/228-5084

                                     Bradley P. Rhoads
                                     brad@rhoadsandrhoads.com
                                     Sara J. Martin
                                     sara@rhoadsandrhoads.com
                                     Rhoads & Rhoads, PSC
                                     115 East Second Street, Suite 100
                                     Owensboro, KY 42302


                                            4
Case 5:15-cv-00007-TBR-LLK Document 232 Filed 03/22/19 Page 5 of 5 PageID #: 3057




                                           270/683-4600

                                           Attorneys for Plaintiff




                                   CERTIFICATE OF SERVICE

            I hereby certify that on the 22nd day of March 2019, I electronically transmitted the
     foregoing document to the Clerk of Court using the ECF System for filing and transmittal
     of a Notice of Electronic Filing to all ECF registrants who have appeared in this case.


                                                            s/ Robert M. Blakemore




                                                  5
